DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claims 25, 36, and 44, none of the prior arts of record, in combination or individual, to show or make it obvious the following a wireless communication system, wherein the wireless communication system comprising a first receiver, a second receiver, and a processor; wherein the first receiver, having a first bandwidth and a first center frequency; the second receiver, having a second bandwidth and a second center frequency; and the processor configured to: operate the wireless communication system in one of a diversity mode or a hybrid diversity mode based on a difference between the first center frequency and the second center frequency; and wherein the processor is configured to operate the wireless communication system in the hybrid diversity mode by: configuring each of the first and second receivers to operate as a diversity receiver for a first portion of an operational bandwidth of the wireless communication system and as a combined multi-receiver diversity receiver for 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic


February 14, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643